Citation Nr: 1617087	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-25 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin condition (claimed as jungle rot).

2.  Entitlement to service connection for a psychiatric disorder (claimed as posttraumatic stress disorder).

3.  Entitlement to a disability rating in excess of 10 percent for diabetes mellitus.

4.  Entitlement to recognition of D, the Veteran's child, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years old.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his August 2013 substantive appeal, the Veteran requested a hearing before a member of the Board.  In June 2015, the Board remanded this appeal so that this hearing could be scheduled.  In November 2015, the Veteran withdrew his hearing request.

The issue of entitlement to recognition of D, the Veteran's child, as a helpless child is addressed in the REMAND portion of the decision below and is remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record does not contain competent evidence of a current diagnosis for a skin condition.

2.  The record does not contain competent evidence of a current diagnosis for a psychiatric disorder.

3.  The Veteran failed to report for a VA examination, without good cause, for the purpose of determining the current level of severity of his service-connected diabetes mellitus.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2015).

2.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2015).

3.  The criteria for a disability rating in excess of 10 percent for service-connected diabetes mellitus have not been met.  38 C.F.R. § 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard October 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The record indicates that the Veteran, who is retired, receives Social Security Income (SSI).  There is no indication that he receives disability benefits from the Social Security Administration.

In December 2012, the Veteran was scheduled for VA examinations to evaluate his diabetes mellitus, and alleged skin condition and psychiatric disorder.  The examinations were subsequently cancelled.  A February 2013 Report of General Information shows that the RO contacted the Veteran to inquire about the state of his claims and he replied that he wished to continue with his claims and that he refused to attend the scheduled examination.

Thus, VA's duty to assist has been met.

II.  Service Connection Claims

The Veteran seeks service connection for a skin condition and for a psychiatric disorder.  For the reasons that follow, the Board finds that these claims must be denied.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection is also available based on alternative theories of entitlement.  38 C.F.R. § 3.306 allows for service connection for a disease or injury that pre-existed military service if it is shown that the disease or injury was aggravated beyond its natural progression therein.  Section 3.309 allows for service connection based on presumptive reasons, to include as based on exposure to herbicides while serving in the Republic of Vietnam, as the Veteran has alleged.  Section 3.310, provides that service connection is warranted where a claimed disease or disability is proximately caused or proximately aggravated by an already service-connected disability.  Under any theory of entitlement, however, it must be shown that the Veteran has a current disability.

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009).  Unlike many areas of law, the claimant in the VA benefits system, however, has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 5107(b)).

Here, the Veteran has claimed service connection for a skin condition and for a psychiatric disorder.  The Veteran has submitted statements alleging symptoms relating to each alleged disability; however, as he does not possess the requisite medical training or expertise, his statements cannot be considered a competent diagnosis.  See November 2012 Letter; see also Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has also stated that he received treatment for his skin condition (jungle rot) at the Saginaw, Michigan, VA hospital in 1968 after being discharged from service; however, those medical records do not indicate that such treatment occurred.  The Veteran's service treatment records (STRs) also do not show diagnosis, treatment, or symptoms relating to these claimed conditions.

In December 2012, the RO scheduled VA examinations to assist the Veteran in substantiating these claims.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran, however, informed the RO that he refused to attend these examinations.  See February 2013 Report of General Information.  Good cause was not provided for his refusal to attend.  Accordingly, the Veteran's claims will be decided based on the evidence of record.  38 C.F.R. § 3.655(a) and (b).

Upon review of the record, the Board can find no competent evidence that the Veteran has current diagnoses for his claimed conditions.  As this threshold requirement of service connection - that there be a current disability - is not met, the Veteran's claims must be denied.  The preponderance of the evidence is against the Veteran's claims for entitlement to service connection for a skin condition and a psychiatric disorder; there is no doubt to be resolved; service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating Claim

The Veteran seeks a disability rating in excess of 10 percent for his service-connected diabetes mellitus.  For the reasons that follow, the Board finds that the Veteran's claim must be denied.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's diabetes mellitus is rated at 10 percent pursuant to Diagnostic Code (DC) 7913.  38 C.F.R. § 4.119.

According to DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  Ratings in excess of 20 percent are also available but not for application under the facts of this appeal.  38 C.F.R. § 4.119, DC 7913.

A note follows the rating criteria.  38 C.F.R. § 4.119, DC 7913, Note (1).  It states that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  

In this appeal, the Veteran asserts that his diabetes mellitus warrants a disability rating in excess of 10 percent.  In December 2012, the RO scheduled the Veteran for a medical examination to evaluate the current state of the diabetes mellitus; however, the Veteran refused to attend the examination without showing good cause.  See February 2013 Report of General Information.  

VA regulations provide that, in a claim for increase, when entitlement cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be denied.  See 38 C.F.R. § 3.655(a) and (b).  

The Board finds that a VA examination is necessary to decide the claim for an increased rating for diabetes mellitus.  The examination may have elicited increased symptoms or treatment requirements for the disease.  See 38 C.F.R. § 4.119, DC 7913.  As the Veteran failed, without good cause, to report to the scheduled VA examination, and because entitlement to a higher rating for service-connected diabetes mellitus cannot be established without a current VA examination, the claim is denied.  38 C.F.R. § 3.655.


ORDER

Service connection for a skin condition is denied.

Service connection for a psychiatric disorder is denied.

An increased rating in excess of 10 percent for diabetes mellitus is denied.


REMAND

In addition to the claims decided above, the February 2013 rating decision also denied entitlement to recognition of the Veteran's child as a helpless child for the purpose of VA benefits.  That same month, the Veteran timely appealed the decision; however, to date, a statement of the case (SOC) has not been issued.  Remand is required for the issuance of a SOC.  38 C.F.R. §§ 19.9(c), 20.201, 20.300; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is REMANDED for the following action:

Issue the Veteran a SOC with respect to the issue of entitlement to recognition of D, the Veteran's child, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years old.

The issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


